HASELTON, J.
In our prior opinion, we reversed defendant’s conviction for robbery in the third degree (Count 2), affirmed his remaining convictions for robbery in the first degree and for felon in possession of a firearm, which arose from separate incidents, and remanded for resentencing. On petition for reconsideration, defendant argues that our disposition was erroneous, because we should simply have modified the judgment, entering a judgment of acquittal on Count 2 without any possibility of resentencing. In particular, defendant contends:
“Because of the disposition of this case there is nothing to resentence defendant on. The disposition of the remaining counts and charges were not disturbed. * * * There is no basis for resentencing.”
We agree.
Petition for reconsideration allowed; former opinion modified; reversed and remanded with instructions to modify judgment, entering a judgment of acquittal on Count 2; otherwise affirmed.